Citation Nr: 1027075	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total rating for compensation purposes based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.N. and B.B.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the RO that, in 
part, denied entitlement to TDIU.  In June 2009, the Veteran 
testified during a hearing at the RO before the undersigned.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's service-connected disabilities include: 
multiple sclerosis and anxiety disorder; each rated as 30 percent 
disabling, disc protrusion at T7-8, tinnitus, headaches, and 
carpal tunnel syndrome of the right and left upper extremity; 
each rated as10 percent disabling, and right hip strain, rated as 
compensable.  The combined rating is 70 percent.  

3.  The Veteran has two years of college education, has 
occupational experience in automotive maintenance, and currently 
works approximately 30 hours a week as an automotive parts 
salesman.  

4.  The evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether his service- 
connected disabilities preclude him from securing or following 
substantially gainful employment consistent with his education 
and industrial background.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a total disability rating based on individual unemployability 
due to service-connected disabilities have been met since he 
filed his claim on July 3, 2008.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.3, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  Such notice must indicate that a disability rating and 
an effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326 (2009); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in July 2008, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim for TDIU; of what information and evidence that VA will 
seek to provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in obtaining 
evidence, but that it was his responsibility to provide VA with 
any evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file, to the extent possible.  The 
Veteran was examined by VA in September, October, and December 
2008, during the pendency of the appeal, regarding the severity 
of his service-connected disabilities.  He also testified during 
the hearing at the RO before the undersigned in June 2009.  

Under the circumstances of this case, the Board finds that VA has 
complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 
7105(d), and 38 C.F.R. § 3.103(b).  

II.	Factual Background and Legal Analysis

In July 2008, the RO received the Veteran's formal application 
for a TDIU.  He reported that he was unable to work due to MS 
that affected him full time in December 2007.  He said that he 
became too disabled to work in January 2008.  The Veteran 
reported completing two years of college education, and worked in 
auto parts sales since June 2006.  He said that his job was not 
difficult and was fairly easy on his body but his symtoms and 
problems made it extremely difficult to perform his job.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities resulting 
from common etiology or a single accident,  (3) Disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric,  (4) 
Multiple injuries incurred in action, or  (5) Multiple 
disabilities incurred as a prisoner of war.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  

Marginal employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when the earned annual income of the veteran does not 
exceed the amount established by the United States Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person, and consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

In determining whether an individual is unemployable by reason of 
service-connected disability, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or nonservice-
connected disability may not be used as a basis for assignment of 
a total disability rating.  38 C.F.R. § 4.19 (2009).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  Specifically, 
the Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  

In this case, three of the Veteran's service-connected 
disabilities are derived from his multiple sclerosis (MS).  That 
is, his anxiety disorder and headaches have been identified by 
competent medical opinion to be associated with his MS.  The 
combined value of the three related service-connected 
disabilities is 60 percent.  38 C.F.R. § 4.25.  Therefore, under 
the above-cited regulations, the three disabilities may be 
considered as a single entity resulting from a common etiology.  
38 C.F.R. § 4.16(a).  Thus, the combined 60 percent rating, for 
purposes of consideration of a TDIU, is viewed as a single 
disability rated as 60 percent disabling.  The combined rating 
for all of the Veteran's service-connected disabilities is 70 
percent.  Therefore, the Veteran satisfies one element of the 
schedular criteria for a total disability rating based on 
individual unemployability.  However, the evidence must also show 
that the Veteran is, in fact, unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  A 
high rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  However, the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After a review of the evidence of record, the Board finds that 
the evidence for and against the Veteran's claim is in relative 
equipoise on the question of whether the Veteran's service-
connected disabilities preclude him from securing or following 
substantially gainful employment consistent with his education 
and industrial background.  VA examiners in 2008 did not find 
that the Veteran's service-connected disabilities were totally 
disabling.  The clinical and diagnostic findings on VA 
examinations in September, October, and December 2008 reflect 
that, while the Veteran experienced recurring headaches and had 
intermittent left sided weakness and blurred vision, he had 
essentially full use of his upper and lower extremities, could 
drive his car, and was generally able to perform the routine 
tasks of his employment, albeit, with some concessions when 
experiencing increased fatigue.  The Veteran's corrected visual 
acuity was 20/20, bilaterally, and his anxiety disorder was not 
shown to be significantly disabling.

However, according to a May 2009 VA neurology note, the Veteran 
was evaluated regarding his MS and was noted to have marked 
worsening of his fatigue and increased numbness.  It was noted 
that the Veteran still worked at an auto parts store but 
"[d]espite having a sedentary job he is exhausted and completely 
fatigued by the end of the day and does not have any energy to 
really participate in other activities beyond that point".  The 
VA clinic neurologist opined that "[the Veteran] is a good 
candidate for full medical disability on the basis of his MS 
primarily based on the issue of increasing severity of MS 
associated fatigue and mobility concerns and increasing 
disability".  The VA neurologist further stated that the Veteran 
had "severe MS associated fatigue as well as physical and motor 
impairments" and reiterated that the Veteran was a candidate for 
long term medical disability on the basis of his MS.  According 
to the medical specialist, the Veteran's "level of MS associated 
fatigue is such that working a part or full-time schedule at this 
point would exhaust him beyond the point where he can function 
appropriately from a neurologic stand point".

Partially weighing against the Veteran's claim is the fact that 
he has been gainfully employed in a job consistent with his 
occupational experience since his discharge from service.  The 
record reflects that the Veteran worked for the same automotive 
parts company since his discharge from service in 2006.  While he 
had problems maintaining a normal 40-hour work week he, 
nevertheless, is still employed and works significantly more than 
half-time.  A review of his earnings statement in December 2008, 
shows that the Veteran used approximately 113 hours of sick leave 
and approximately 95 hours of vacation pay in 2008; 40 hours of 
which were reported by his employer to have been actual vacation 
time.  (See January 2009 Store Mgr letter).  Correspondence from 
his employer, received in January 2010, indicates that the 
Veteran worked an average of less than 32 hours a week from 
December 2008 through December 2009, and that he was being 
reclassified from a full-time to part-time employee based on 
company policy.  

During his June 2009 Board hearing, and in written correspondence 
to VA during the course of this appeal, the Veteran asserted that 
he was currently employed, but had difficulty maintaining a 40-
hour work week primarily because of fatigue associated with his 
MS, and had reduced his work schedule to 32 hours a week in the 
Spring of 2008.  (Transcript at page 13).  He testified that, 
even with the reduced hours, he had difficulty achieving a full 
work week and used all of his sick leave and most of his vacation 
time during the year because of his MS.  The Veteran reported 
that his employer was very understanding and made concessions at 
work, including allowing him to use a stool to rest when needed, 
to do less strenuous tasks when he was fatigued, and to allow him 
to accumulate negative sick leave.  

As such, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for a TDIU are met since he 
filed his claim on July 3, 2008.






ORDER

Entitlement to a TDIU is granted from July 3, 2008.  


`

____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


